DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al (8,430,450 B2).
Regarding to claim 1, Stephens et al teach an enclosure air intake structure (10 in Fig. 2) comprising a louver-shaped air intake port (13 in Fig. 9, col. 24-37) provided on an enclosure (10), a filter (12, col. 3, lines 18-23) disposed in a vicinity of the air intake port (13) inside the enclosure (10) and configured to absorb a liquid that has entered the enclosure (10) through the air intake port (13) while preventing dust from entering the enclosure through the air intake port, a filter holder (16 in Fig. 10) provided inside the enclosure (10) and configured to retain the filter (12), and a discharge port (30 as a drain, col. 3, lines 41-42) provided on the enclosure (10) and configured to discharge the liquid absorbed by the filter (12) to an exterior, the enclosure air intake structure (13) further comprising: a separation mechanism configured to separate the liquid and the dust (col. 3, lines 38-44); and a retaining mechanism configured to retain the dust that has been separated by the separation mechanism (col. 1, line 57).
Regarding to claim 2, Stephens et al show in Figure 3 that the separation mechanism is constituted by the air intake port (13), and the filter (12) on a side of the air intake port (13).
Regarding to claim 7, Stephens et al teach the filter holder (16 in Fig. 10) is detachably arranged on a side of the air intake port (13) and by attaching the filter holder (16) on the side of the air intake port (13) in a state in which the filter (12) is installed in the filter holder (16).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further teaches a combination of a retaining mechanism and a guide mechanism such that the air intake port is provided on one surface of the enclosure; the discharge port is disposed below the air intake port on the one surface; and the retaining mechanism comprises a first partition plate configured to extend in a horizontal direction inside the enclosure in a space between the one surface and the filter on a side of the air intake port, thereby partitioning the space into a space on the side of the air intake port and a space on a side of the discharge port, wherein the first partition plate is a rib projecting in the horizontal direction from the filter holder toward the one surface; and a guide mechanism configured to guide the liquid absorbed by the filter, from a lower side portion of the filter to the discharge port, wherein the retaining mechanism comprises a second partition plate configured to partition the retaining mechanism from the guide mechanism, wherein the guide mechanism is disposed below the filter in the filter holder, and includes an inclined portion inclined toward the discharge port, and a guide member configured to guide the liquid to the discharge port from the inclined portion on a side of the discharge port; and the second partition plate is a rib projecting from the filter holder and configured to partition the retaining mechanism from the inclined portion and the guide portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 11, 2022